J-A19021-21

                                  2021 PA Super 226

    STEPHEN RATNER, AUDREY RATNER,             :   IN THE SUPERIOR COURT OF
    AND DR. ROBERT OSTOYICH                    :        PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 339 EDA 2021
    IRON STONE REAL ESTATE FUND, I,            :
    L.P., IRON STONE REAL ESTATE               :
    GROUP I, LLC, AND ANDREW                   :
    EISENSTEIN                                 :

               Appeal from the Order Entered December 18, 2020
              In the Court of Common Pleas of Philadelphia County
                         Civil Division at No. 170301497


BEFORE:      DUBOW, J., MURRAY, J., and COLINS, J.*

OPINION BY MURRAY, J.:                         FILED NOVEMBER 19, 2021

        Stephen Ratner, Audrey Ratner, and Dr. Robert Ostoyich (Appellants),

appeal from the order discharging the receiver in this partnership dissolution

action.1 For the second time, we are constrained to vacate and remand.

        We previously explained:

        On August 17, 2005, a Certificate of Limited Partnership was filed
        with the Secretary of State of the Commonwealth of Pennsylvania
        to form a limited partnership named Iron Stone Real Estate Fund
        I, L.P. [Iron Stone LP] under the Pennsylvania Revised Uniform
        Limited Partnership Act, as amended. See 15 Pa.C.S. §§ 8501-
        8594 (Repealed). On February 28, 2006, [Iron Stone Real Estate
        Group I, LLC (Iron Stone)] entered into “An Agreement of Limited
        Partnership of the Iron Stone Real Estate Fund I, L.P.” Section 3
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1This appeal is interlocutory pursuant to Pa.R.A.P. 311(a)(2), which permits
an appeal as of right from an order dissolving a receivership.
J-A19021-21


       of the Limited Partnership Agreement provided the purpose of
       Limited Partnership “to acquire, hold, maintain, operate, develop,
       sell, improve, lease, license, pledge, encumber, dispose of and
       otherwise invest in, directly or indirectly, real estate and related
       assets.”

       Stephen Ratner and Audrey Ratner purchased two units out of 100
       (a 2% ownership interest for a total of $200,000). Dr. Robert
       Ostoyich purchased one unit out of 100 (a 1% ownership interest
       for $100,000) as limited partners in Iron Stone LP [of which Iron
       Stone], was the general partner.

Ratner v. Iron Stone Real Estate Fund I, L.P., 212 A.3d 70, 72-73 (Pa.

Super. 2019) (record citations and footnotes omitted), appeal denied, 224

A.3d 368 (Pa. 2020), cert. denied, 141 S.Ct. 554 (2020) (Ratner I).

       The parties’ dispute arose after Iron Stone unilaterally sought to extend

the limited partnership beyond the end date set forth in the partnership

agreement.2 We stated:

       After their demand for payment of the value of their units, for an
       accounting of the value of their “units” and/or for the proper
       dissolution of the Partnership was refused, [Appellants] filed a
       Complaint, later amended, and not as a derivative action brought
       on behalf of Iron Stone LP and/or the Limited Partners, as a class.
       The Amended Complaint asserted six causes of action alleging
       Breach of Fiduciary Duty (Count I), Breach of Implied Duty of
       Good Faith and Fair Dealing (Count II), Breach of Contract (Count
       III), Accounting (Count IV), Dissolution of Partnership (Count V)
       and Conversion (Count VI).

                                          ***

       On preliminary objections, the trial court dismissed [Appellants’]
       claims for breach of the implied duty of good faith and fair dealing
       and conversion. After the close of the pleadings, cross-motions
____________________________________________


2 We incorporate the factual and procedural history from Ratner I, 212 A.3d
at 72-76.

                                           -2-
J-A19021-21


        for summary judgment were filed. Iron Stone sought dismissal of
        the remaining counts for breach of contract, breach of fiduciary
        duty, accounting and dissolution because the Limited Partners did
        not have standing to maintain those claims because they were
        derivative in nature and that the duration of the contract had been
        properly extended. In its cross-motion for summary judgment,
        [Appellants] maintained the opposite but only sought dissolution
        of the Partnership. The trial court granted Iron Stone’s motion and
        denied [Appellants’] motion for summary judgment.

Id. 75-76 (record citation and footnote omitted).

        On appeal, this Court affirmed the grant of summary judgment as to

Count I (breach of fiduciary duty), Count II (breach of implied duty of good

faith and fair dealing), and Count VI (conversion), holding that Appellants

lacked standing. Id. at 77. We reversed as to Count III (breach of contract),

Count IV (accounting), and Count V (dissolution of partnership), and

remanded “to the trial court to enter an order that the Limited Partnership

shall wind up its activities and affairs in accordance with 15 Pa.C.S. §

8682.” Id. at 81 (emphasis added).3

        Iron Stone sought reargument en banc, which this Court denied on July

31, 2019. Iron Stone then sought — without success — allowance of appeal

with the Pennsylvania Supreme Court, reconsideration of the Pennsylvania

Supreme Court’s denial of their request for allowance of appeal, and a writ of

certiorari with the United States Supreme Court.




____________________________________________


3   Our reasoning is detailed in Ratner I, supra, at 75-81.

                                           -3-
J-A19021-21


        After the case was remanded to the trial court, Appellants filed a motion

to appoint a receiver pursuant to 15 Pa.C.S.A. § 8682(d)(2). 4        Iron Stone

opposed the motion.         On November 10, 2020, the trial court appointed a

receiver, finding:

        [Appellants] in their motion have provided more than a
        sufficient basis to support the good cause requirement for
        judicial supervision in 15 Pa.C.S.A. § 8682(d)(2). A neutral
        review of the records of [Iron Stone] are essential to a fair
        resolution of this case. [Iron Stone’s] peremptory action in
        beginning the process of winding down and dissolution without the
        participation of [Appellants] is in contravention of the Superior
        Court’s direction. Moreover, the manner in which the case
        has been proceeding, including the most recent final
        “distribution” of November 5, 2020, issued while this
        motion was pending, argues in favor of court supervision
        to ensure the fairness of this process for all parties.

Order, 11/10/20, at unnumbered p. 1 n. 1 (emphasis added).             The court

directed that the parties “equally share” responsibility for paying the receiver’s

fees. Id. at unnumbered page 3.




____________________________________________


4   The statute provides:

        On the application of a partner or person entitled under subsection
        (c) to participate in winding up, the court may order judicial
        supervision of the winding up of a dissolved limited
        partnership, including the appointment of a person to wind
        up the partnership’s activities and affairs, if:

                                       ***
        (2) the applicant establishes other good cause.

15 Pa.C.S.A. § 8682(d)(2) (emphasis added).


                                           -4-
J-A19021-21


       Thereafter, a dispute arose concerning payment of the receiver.      On

December 3, 2020, the trial court directed the parties to file briefs “of not

more than five pages in length addressing the issue of the proper allocation

of responsibility for payment of the Receiver’s fees and costs.” Order, 12/3/20

(footnote omitted).

       However, two weeks later, the trial court sua sponte issued the order

giving rise to this appeal.          The court discharged the receiver without

explanation, other than stating “the dissolution and winding up of the Limited

Partnership has already occurred.” Order, 12/18/20. The court acknowledged

that Appellants believed the partnership had not been resolved in accordance

with 15 Pa.C.S.A. § 8682, but concluded Appellants’ objections to the manner

in which Iron Stone dissolved the limited partnership should be raised in a

new action.5 Id. at n. 2.

       Appellants timely appealed. The trial court did not order a Pa.R.A.P.

1925(b) concise statement. On March 1, 2021, the court issued a brief opinion

referencing the December 18, 2020 order.

       Appellants present six questions for our review:

       1. Did the Trial Court commit an error of law by finding that the
          dissolution and winding up of the Limited Partnership (as
          required by this Court’s May 29, 2019 Opinion and Order) had
          occurred, such that the Receiver appointed by the Trial Court
          on November 10, 2020 was no longer needed?


____________________________________________


5 In contravention of Ratner I, the trial court never issued an order directing
the partnership be dissolved in compliance with 15 Pa.C.S.A. § 8682.

                                           -5-
J-A19021-21


        2. Did the Trial Court abuse its discretion by terminating the
           Receiver after the parties submitted briefs at the Trial Court’s
           request, reviewing how the appointed Receiver was to be
           compensated?

        3. Did the trial court commit an error of law by not requiring the
           Receiver’s fees and costs to be paid out of the assets
           marshalled?

        4. Did the trial court commit an error of law by previously
           requiring [Appellants] be responsible for paying 50% of the
           Receiver’s fees and costs, despite the fact that [Appellants]
           only hold 3% of the Units in the Limited Partnership?

        5. Did the Trial Court commit an error of law by allowing [Iron
           Stone] to perform an “in-kind” distribution of the matured
           Partnership’s stock into a separate operating entity, rather than
           requiring a court appointed receiver to perform a full liquidation
           of the Limited Partnership’s assets?

        6. Did the Trial Court commit an error of law by not granting
           [Appellants] attorney’s fees in this matter, when it has been
           repeatedly demonstrated that [Iron Stone] engaged in serial
           bad acts designed solely to delay and prolong this matter and
           to increase [Appellants’] legal costs?

Appellants’ Brief at 3.6

        “We initially recognize that the lower court’s decision to appoint [or

remove] a receiver will not be reversed absent a clear abuse of discretion.”

Metropolitan Life Ins. Co. v. Liberty Center Venture, 650 A.2d 887, 889

(Pa. Super. 1994) (citation omitted).

        In their first two issues, Appellants claim the trial court erred in

discharging the receiver. They state:



____________________________________________


6   We reordered Appellants’ issues for disposition.

                                           -6-
J-A19021-21


       The [t]rial [c]ourt properly found on November 10, 2020 that
       there was good cause under 15 Pa.C.S.A. § 8682(d)(2) for the
       appointment of a receiver so that this matter could finally be
       concluded[.] . . . The [t]rial [c]ourt found [Iron Stone] had
       engaged in improper, unilateral actions, and [there] were
       improper attempts by [Iron Stone] to avoid the instructions of the
       Court[.] … However, when the parties could not agree on the
       apportionment of the [r]eceiver’s fees, the [t]rial [c]ourt
       requested and received briefs outlining and analyzing how the
       appointed [r]eceiver’s fees and costs should be apportioned.
       Curiously, instead of issuing an order on the appointment
       of the [r]eceiver’s fees and costs, the [t]rial [c]ourt
       somehow found that the [r]eceiver was not needed
       anymore. The [t]rial [c]ourt’s finding makes no sense[.]

Appellants’ Brief at 32-33 (emphasis added).

       Iron Stone counters that the appointment of the receiver exceeded the

scope of remand because the “sole instruction on remand was for the [t]rial

[c]ourt to enter an order that Iron Stone LP shall wind up its activities and

affairs in accordance with 15 Pa.C.S. § 8682.”7 Iron Stone’s Brief at 17. Iron

Stone contends the appointment of the receiver was unnecessary because

“the trial court properly determined . . . Iron Stone [had] wound up its




____________________________________________


7 At oral argument, Iron Stone asserted that 15 Pa.C.S.A. § 8682(d)(2) does
not authorize the appointment of a receiver because that term is not used in
the statute. Black’s Law Dictionary defines a receiver as a “disinterested
person appointed by a court, or by a corporation or other person, for the
protection or collection of property that the subject of diverse claims.” Black’s
Law Dictionary, 647 (5th Pocket ed. 1996). As noted above, 15 Pa.C.S.A. §
8682(d) provides for the appointment of “a person to wind up the
partnership’s activities and affairs.” A receiver clearly falls within this
definition, and thus Iron Stone’s argument is one of semantics and
unpersuasive.


                                           -7-
J-A19021-21


activities and affairs in accordance with 15 Pa.C.S. § 8682 and dissolved.”8

Id. at 18.

       The Pennsylvania Rules of Appellate Procedure provide:

       (a) General rule. On remand of the record the court or other
       government unit below shall proceed in accordance with the
       judgment or other order of the appellate court and, except as
       otherwise provided in such order, Rule 1701(a) (effect of appeals
       generally) shall no longer be applicable to the matter.

Pa.R.A.P. 2591(a). The Supreme Court has stated, “it has long been the law

in Pennsylvania that following remand, a lower court is permitted to proceed

only in accordance with the remand order.” Commonwealth v. Sepulveda,

144 A.3d 1270, 1280 n. 19 (Pa. 2014). Further, “where a case is remanded

for a specific and limited purpose, issues not encompassed within the remand

order may not be decided on remand.” Id. (citation omitted).

       As noted above, 15 Pa.C.S.A. § 8682(d)(2) provides for appointment of

a receiver upon good cause shown. On remand, the trial court found Iron

Stone unilaterally dissolved the partnership in their favor and in contravention

of Ratner I and 15 Pa.C.S.A. § 8682. Order, 11/10/20, at unnumbered p. 1

n. 1. Iron Stone’s actions suggest it leveraged the delay that resulted from




____________________________________________


8 Iron Stone’s claim that the trial court found the partnership was dissolved in
compliance with 15 Pa.C.S.A. § 8682 is not supported by the record; the court
did not make such finding, and to the contrary, it found there was good cause
for the appointment of the receiver because Iron Stone was not compliant with
15 Pa.C.S.A. § 8682.

                                           -8-
J-A19021-21


litigation, i.e., the judicial process, to proceed with dissolving the partnership

in their favor and adverse to Appellants.

      Given Iron Stone’s actions, the trial court acted properly and in

accordance with Ratner I and 15 Pa.C.S.A. § 8682 by appointing a receiver.

However, it abused its discretion by discharging the receiver.        As quoted

above, the court found “more than a sufficient basis to support the good cause

requirement” to appoint a receiver because Iron Stone was dissolving the

partnership without input from Appellants, in a “peremptory” manner, and “in

contravention of the Superior Court’s direction.”          Order, 11/10/12, at

unnumbered page 1, n. 1.        The court also expressed concern about the

manner in which Iron Stone distributed the partnership proceeds. Id. In the

month between the order appointing the receiver and the order discharging

the receiver, the only events that transpired — at least on the record — are

that the parties disputed responsibility for payment of the receiver, and Iron

Stone completed the dissolution without complying with Ratner I and without

“judicial supervision to ensure the fairness of the process.” Id., see also 15

Pa.C.S.A. § 8682(d)(2).     Thus, in its December 18, 2020 order, the court

flouted its November 10, 2020 order, effectively penalizing Appellants for

questioning the payment of the receiver, and rewarding Iron Stone’s actions

in dissolving the partnership during the pendency of litigation.

      We further disagree with the trial court’s finding, without support or

explanation, that Appellants could seek recourse by raising their claims


                                      -9-
J-A19021-21


regarding dissolution in a new action. Order, 12/18/20, at 2 n. 2. We are

further concerned that the court acknowledged, but did not disturb, Iron

Stone’s unilateral actions in making an in-kind distribution, which is barred by

15 Pa.C.S.A. § 8653(c) and contrary to Ratner I.

      In sum, and in response to Appellant’s first two issues, we agree the

trial court abused its discretion in discharging the receiver.    We therefore

vacate the December 18, 2020 order and remand for the trial court to

reappoint the receiver in accordance with the instructions below relating to

Appellants’ third and fourth issues.

      In their third and fourth claims, Appellants argue the trial court erred in

equally allocating the parties’ responsibility for payment of the receiver’s fees

and costs. Appellants’ Brief at 41-53, 55-58. Iron Stone maintains that if the

receiver is necessary — which it disputes — Appellants should bear the

expense because they requested the appointment. Iron Stone’s Brief at 25.

      The trial court did not explain its allocation of the receiver’s fees.

However, it found good cause for the appointment of the receiver “to ensure

fairness” due to Iron Stone’s “peremptory” activities “in contravention” of

Ratner I.    Order, 11/10/20, at unnumbered p. 1. n. 1.        We thus see no

equitable basis for allocating to Appellants, who are minority shareholders,

half of the cost.

      Section 8682 does not address payment of the receiver and we have

found no relevant legal authority on this issue. However, the federal law cited


                                       - 10 -
J-A19021-21


by Appellants is persuasive.9 The United States Supreme Court has stated

that as a general rule, the expenses of a receiver are “a charge upon property

or fund under the control of the court, without any personal liability therefor

upon the part of the plaintiff, who invoked the jurisdiction of the court.”

Atlantic Trust Co. v. Chapman, 208 U.S. 360, 372 (1908).              See also

O’Leary v. Moyer’s Landfill, Inc., 677 F.Supp. 807, 822 (E.D.Pa. 1988)

(citing Atlantic Trust and noting receivership expenses are generally charged

to the property).      More recently, federal district courts have approved the

practice of receivers charging fees and costs against funds recovered. See

e.g. KeyBank Nat’l Ass’n v. Fleetway Leasing Co., 2019 WL 5102206, at

*1 (E.D.Pa. Oct. 11, 2019) (noting with approval receiver held 25% of

recovered funds to pay costs); SEC v. Ahmed, 2018 WL 6737318, at *2

(D.Conn. Dec. 20, 2018) (holding “all costs of the receivership in this case will

be paid from among the assets of the Receivership Estate.”). This manner of

payment is in keeping with Pennsylvania law in other areas, such as estate

law, where an executor is authorized to charge the estate for expenses. See

e.g. In re Estate of Whitley, 50 A.3d 203, 210 (Pa. Super. 2012) (affirming

trial court’s holding that executor properly charged estate for fees).



____________________________________________


9“While we recognize that federal court decisions are not binding on this court,
we are able to adopt their analysis as it appeals to our reason.” Kleban v.
Nat. Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 43 (Pa. Super. 2001)
(citation omitted).


                                          - 11 -
J-A19021-21


Accordingly, on remand, the trial court in its order reappointing the receiver

shall direct that the receiver’s fees and costs be paid from funds recovered

from the partnership.10

       Accordingly, and for the above reasons, we vacate the December 18,

2020 order discharging the receiver, and remand for reappointment of the

receiver, with the receiver’s fees and costs to be paid from partnership funds;

the parties may raise, and the court shall address, any issues encompassed

by this remand as well as our remand in Ratner I.11 Commonwealth v.

Sepulveda, supra.

       Order vacated. Case remanded for further proceedings consistent with

this decision. Jurisdiction relinquished.




____________________________________________


10  Appellants’ two remaining issues concern the trial court’s decision to let
stand Iron Stone’s “in-kind” distribution, and the court’s failure to rule on
Appellants’ petition for attorney’s fees. Because we grant relief on Appellants’
first four issues and are again remanding to the trial court, we do not address
these issues, as Appellants may proceed with them before the trial court on
remand. See Siegal v. Stefanyszyn, 718 A.2d 1274, 1277 n. 6 (Pa. Super.
1998).

11 Appellants seek to have the receiver: “(a) collect on all loans made to
related parties as part of the marshalling of all assets, (b) liquidate the Limited
Partnership’s property including the sale of either the Falls Center Campus or
the sale of the Partnership’s holdings in that real estate entity, (c) investigate
[Iron Stone’s] failure to make proper distributions to the limited partners from
previously sold real estate, and (d) claw back the [] administrative and
management fees received after December 31, 2015, (e) pay over the 9%
annual priority returns due to the limited partners since 2006, and (f) conduct
a forensic review of the [] books and records [] so as to ensure that the proper
final distribution be made [].” Appellants’ Brief at 57-58.

                                          - 12 -
J-A19021-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                          - 13 -